        Case 1:20-cv-02295-EGS Document 154-4 Filed 05/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,


                    Plaintiff,
                                                     Civil Docket No. 20-cv-2295 (EGS)
         v.

 UNITED STATES POSTAL SERVICE, et
 al.,

                    Defendants.


                                     [PROPOSED] ORDER

        Defendants’ motion for clarification, or, in the alternative, to modify the

preliminary injunction is GRANTED. The Court hereby ORDERS that the Court’s Order,

ECF No. 31, is clarified to reflect the following:

        The preliminary injunction does not prohibit the Postal Service from declining

approval for extra network trips pursuant to the following principles: (1) where an extra

trip would not be service responsive, and (2) where not using an extra trip would delay a

volume of mail that is no greater than 15% of the truck’s total capacity.

        The preliminary injunction otherwise remains in effect.




DATE:                                                  _______________________________

                                                       UNITED STATES DISTRICT JUDGE
